Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dillon J. Murphy (Registration No. 60,253) on 02/03/2022.

The application has been amended as follows: 
In the claims:
1. (Currently Amended) A method comprising:
providing, as first input to a first machine-learned model, first image data representing an object;
generating, by the first machine-learned model and based at least in part on the first image data, first intermediate data;
providing, as second input to the first machine learned model, second image data;
generating, by the first machine-learned model and based at least in part on the second image data, second intermediate data; 
data and the second image data; and
controlling an autonomous vehicle based at least in part on the respective location of the object in the first image data and the second image data. 

2. (Currently Amended) The method of claim 1, further comprising:
determining, based at least in part on the first image data and the second image data, an optical flow
wherein the respective location of the object in the first image data and the second image data is based at least in part on the optical flow

3. (Previously Presented) The method of claim 1, wherein a location of the object in the first image data is determined based at least in part on a plurality of candidate regions of interest and a non-maximum suppression calculation. 

4. (Previously Presented) The method of claim 1, wherein the determining the respective location of the object in the first image data and the second image data is by a second machine-learned model. 

5. (Canceled). 

6. (Previously Presented) A system comprising: 
one or more processors; and
one or more non-transitory computer-readable media storing processor-executable instructions that, when executed by the one or more processors, cause the system to perform operations comprising: 
providing, as first input to a first machine-learned model, first image data representing an object;
generating, by the first machine-learned model and based at least in part on the first image data, first intermediate data;

generating, by the first machine-learned model and based at least in part on the second image data, second intermediate data; 
determining, based at least in part on the first intermediate data and the second intermediate data, a respective location of the object in the first image data and the second image data; and
controlling an autonomous vehicle based at least in part on the respective location of the object in the first image data and the second image data. 

7. (Currently Amended)  The system of claim 6, the operations further comprising:
determining, based at least in part on the first image data and the second image data, an optical flow
wherein the respective location of the object in the first image data and the second image data is based at least in part on the optical flow

8. (Currently Amended) The system of claim 7, wherein:
the optical flow 

9. (Previously Presented) The system of claim 6, the operations further comprising: 
determining, based at least in part on the first intermediate data or the second intermediate data, a candidate region of interest data associated with the object; and
determining, based at least in part on the first intermediate data or the second intermediate data, candidate tracking data associated with the candidate region of interest data, where an individual candidate region of interest of the candidate region of interest data is associated with an individual track of the candidate tracking data. 

10. (Previously Presented) The system of claim 6, wherein a location of the object in the first image data is determined based at least in part on a plurality of candidate regions of interest and a non-maximum suppression calculation. 


the first intermediate data comprises a first feature map; and 
the second intermediate data comprises a second feature map. 

12. (Previously Presented) The system of claim 6, the operations further comprising: 
determining tracking data associated with the object.

13. (Previously Presented) The system of claim 6, wherein the determining the respective location of the object in the first image data and the second image data is by a second machine-learned model. 

14. (Currently Amended) One or more non-transitory computer-readable media storing computer-executable instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
providing, as first input to a first machine-learned model, first sensor data representing an object;
generating, by the first machine-learned model and based at least in part on the first sensor data, first intermediate data;
providing, as second input to the first machine-learned model, second sensor data;
generating, by the first machine-learned model and based at least in part on the second sensor data, second intermediate data; 
determining, based at least in part on the first intermediate data and the second intermediate data, a respective location of the object in the first sensor data and the second sensor data; and
controlling an autonomous vehicle based at least in part on the respective location of the object in the first sensor data and the second sensor data. 

15. (Currently Amended) The one or more non-transitory computer-readable media of claim 14, wherein the first sensor data comprises a first image, wherein the second sensor data comprises a second image, and wherein the operations further 
determining, based at least in part on the first image and the second image, an optical flow 
wherein the respective location of the object in the first sensor data and the second sensor data is based at least in part on the optical flow

16. (Previously Presented) The one or more non-transitory computer-readable media of claim 14, wherein: 
the first intermediate data comprises a first feature map; and 
the second intermediate data comprises a second feature map. 

17. (Previously Presented) The one or more non-transitory computer-readable media of claim 14, wherein determining the respective location of the object in the first sensor data and the second sensor data is by a second machine-learned model. 

18. (Previously Presented) The one or more non-transitory computer-readable media of claim 14, wherein:
the first intermediate data is received from a first detection portion of the first machine-learned model; and
the second intermediate data is received from a second detection portion of the first machine-learned model.

19. (Previously Presented) The one or more non-transitory computer-readable media of claim 14, wherein a location of the object in the first sensor data is determined based at least in part on a plurality of candidate regions of interest and a non-maximum suppression calculation. 

20. (Previously Presented) The one or more non-transitory computer-readable media of claim 14, the operations further comprising:
determining, based at least in part on the first intermediate data and the second intermediate data, a region of interest associated with the object;


21. (Currently Amended) The method of claim 1, wherein determining the respective location of the object in the first image data and the second image data comprises deforming the second intermediate data based on an optical flow

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding amended independent claim 1, the closest prior art of record, namely, DINU et al. (US 2017/0358086 A1) does not disclose, teach or suggest, controlling an autonomous vehicle based at least in part on the respective location of the object in the first image data and the second image data, as recited in independent claim 1.
Claims 2-4 and 21 are allowable because they are dependent on allowable independent claim 1 above. 
 
Regarding amended independent claim 6, the closest prior art of record, namely, DINU et al. (US 2017/0358086 A1) does not disclose, teach or suggest, controlling an autonomous vehicle based at least in part on the respective location of the object in the first image data and the second image data, as claimed in independent claim 6.
Claims 7-13 are allowable because they are dependent on allowable independent claim 6 above. 

Regarding amended independent claim 14, the closest prior art of record, namely, DINU et al. (US 2017/0358086 A1) does not disclose, teach or suggest, 14.
Claims 15-20 are allowable because they are dependent on allowable independent claim 14 above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083. The examiner can normally be reached Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DOV POPOVICI/Primary Examiner, Art Unit 2677